Title: To Thomas Jefferson from John Thomson Mason, 17 March 1802
From: Mason, John Thomson
To: Jefferson, Thomas


            Dear Sir
              George Town 17th March 1802
            It is with real diffidence that I shall enter upon the duties of Atty Genl of the US should future events induce you to wish it. Highly sensible of the Honor you did me in proposing it I explained to you the true grounds of my fears upon the subject. I shall industriously endeavour to remove them, in these endeavours I indulge myself with the hope of your friendly advice and assistance
            With sentiments of high respect and real esteem I am D Sir Your obedt. Servt.
            John T. Mason
          